Citation Nr: 1413251	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-40 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability of the bilateral upper extremities, to include peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for a disability of the bilateral lower extremities, to include peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran filed a notice of disagreement on June 2010.  A statement of the case (SOC) was provided in June 2010 and the Veteran perfected his appeal with the timely submission of a VA Form 9 in March 2011.

The Veteran was provided with a Board hearing via live videoconference before the undersigned Veteran's Law Judge on April 2012.  A copy of the transcript has been associated with the claims file.

A review of the Veteran's Virtual VA electronic claims filed revealed copies of VA outpatient treatment records dated January 2011 to November 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to thoroughly and fairly adjudicate the Veteran's claims.

First, the record evidence contains VA outpatient treatment records showing that the Veteran has received treatment and medication for neuropathy.  However, it is not clear from these VA records whether the neuropathy is exclusive to one extremity or the other, or whether comorbidity exists with other conditions.  For instance, the Veteran has also been diagnosed with carpal tunnel syndrome of his upper extremities, and restless leg syndrome and plantar fasciitis (complained as foot and heel pain for the lower extremities).  To this effect, in a December 2011 statement, the Veteran indicated that his diagnosis of plantar fasciitis was actually replaced by a diagnosis of peripheral neuropathy.  The current medical evidence of record does not contain information showing that such a change in diagnosis was made.  As clarification is necessary to determine the diagnosis of any current disability affecting each of the upper and lower extremities, a medical opinion should be obtained. 

Second, the Veteran maintains that his peripheral neuropathy (if such a diagnosis is confirmed) is the result of herbicide exposure, namely Agent Orange.  The Veteran's service personnel records confirm that he served in country in the Republic of Vietnam during the requisite period for purposes of the presumption.  See 38 C.F.R. § 3.307(6)(iii).  Thus, the Veteran's exposure to herbicides (Agent Orange) in service is presumed.

In order to warrant service connection for peripheral neuropathy on the basis of presumed Agent Orange exposure, the early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(6)(ii).

Currently, the medical evidence of record does not indicate that the Veteran had peripheral neuropathy during service or within a year after leaving the Republic of Vietnam.  However, at the April 2012 Board hearing, the Veteran testified to the effect that he did recall having experienced symptoms of numbness and tingling in his bilateral upper and lower extremities during his service in Vietnam and thereafter.  Additionally, in an August 2010 VA outpatient treatment record, the provider indicated that the Veteran's upper and lower extremity peripheral neuropathy could possibly be related to Agent Orange exposure.  The examiner stated that the Veteran's conditions could have developed years later.  However, this August 2010 VA opinion is not clear as to the exact diagnoses of the Veteran's nerve disorders and does not provide a sufficient rationale as to why the Veteran's particular case showed evidence of a relationship to Agent Orange, or why the finding of a delayed onset would be supported, as it merely stated that the presumption should be considered without discussing the degree of the Veteran's impairment during or within one year of leaving Vietnam.

Under the particular circumstances in this case, the Board is of the opinion that a remand is necessary for the purpose of obtaining a VA examination to clarify the diagnosis of any presently existing disability affecting the Veteran's bilateral upper and lower extremities, and to provide medical guidance as to the etiological basis for each such condition diagnosed.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for VA orthopedic and neurological examinations.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all clinical diagnoses affecting each of the Veteran's upper and lower extremities.  Then, the examiner is asked to provide an opinion addressing the following questions: (1) is it at least as likely as not (50 percent or greater probability) that any currently diagnosed condition involving each upper extremity that the Veteran now has, had its onset in service or is otherwise related to any injury or event during the Veteran's period of service, to include his presumed in-service exposure to herbicides?  (2) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed condition involving each lower extremity that the Veteran now has, had its onset in service or is otherwise related to any injury or event during the Veteran's period of service, to include his presumed in-service exposure to herbicides?  In making the assessments in the case, the examiner should take into account the Veteran's testimony to the effect that he experienced symptoms of numbness and tingling in his bilateral upper and lower extremities while serving in Vietnam and thereafter.  Please provide the rationale for the opinions expressed.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


